DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/17/2022 has been entered.  Applicant amended claims 15, 16, 21, and 28 in the amendment.  Claims 1-14, 17, 22-25, and 29-32 are cancelled.  
Claims 15, 16, 18-21, 26-28, and 33-45 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 15, 16, 18-21, 26-28, and 33-45 filed on 01/27/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 18-21, 26-28, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 21, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship between the DHCP information and control device sends an IP address and first information. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,574,626 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims in the patent.
Instant Application
Patent (US 10,574,626 B2)
38. A method applied in a system in which a control plane is separated from a forwarding plane, wherein the method comprises:



receiving, by a forwarder implementing a function of the forwarding plane, Dynamic Host Configuration Protocol (DHCP) information of a user equipment (UE);

sending, by the forwarder, the DHCP information to a control device implementing a function of the control plane;


receiving, by the forwarder, an Internet Protocol (IP) address allocated to the UE and first information, wherein the first information comprises a downlink flow table on which matching is performed using the IP address, and wherein the downlink flow table indicates that the forwarder sends a packet to the UE when a destination address of the packet is the IP address; and 






sending, by the forwarder, the IP address to the UE according to the first information.
3. An address allocation method executed by a forwarder of a core system architecture evolution network in which a control plane is separated from a forwarding plane, the method comprising:

receiving from an external network element a dynamic host configuration protocol (DHCP) request of user equipment (UE);


sending the DHCP request and a first tunnel endpoint identifier (TEID) assigned for the UE to a control device of the core system architecture evolution network;

receiving from the control device a DHCP response including an internet protocol (IP) address allocated to the UE;
receiving from the control device first instruction information, wherein the first instruction information comprises a downlink flow table on which matching is performed using the IP address allocated to the UE, wherein the first instruction information instructs the forwarder to send a packet to the UE according to a second TEID assigned for the UE when the packet’s destination address is the IP address, and wherein the first TEID and the second TEID is user characteristic information of the UE; and

sending, based on the first instruction information, the DHCP response to the UE.
42.  A forwarder of a core network for a system in which a control plane is separated from a forwarding plane, wherein the forwarder implements a function of the forwarding plane and comprises:
a processor; and
a memory coupled to the processor, wherein the memory comprises instructions executable by the processor to cause the forwarder to:



receive Dynamic Host Configuration Protocol (DHCP) information of a user equipment (UE);


send the DHCP information to a control device implementing a function of the control plane;



receive an Internet Protocol (IP) address allocated to the UE and first information, wherein the first information comprises a downlink flow table on which matching is performed using the IP address, and wherein the downlink flow table on which matching is performed using the IP address, and wherein the downlink flow table indicates that the forwarder sends a packet to the UE when a destination address of the packet is the IP address; and 





send the IP address to the UE according to the first information.
1. A forwarder of a core system architecture evolution network in which a control plane is separated from a forwarding plane, comprising:


a processor; and
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions that, when executed by the processor, cause the forwarder to:

receive from an external network element a dynamic host configuration protocol (DHCP) request of user equipment (UE);

send the DHCP request and a first tunnel endpoint identifier (TEID) assigned for the UE to a control device of the core system architecture evolution network;

receive from the control device a DHCP response including an internet protocol (IP) address allocated to the UE;
receive from the control device first instruction information, wherein the first instruction information comprises a downlink flow table on which matching is performed using the IP address allocated to the UE, wherein the first instruction information instructs the forwarder to send a packet to the UE according to a second TEID assigned for the UE when the packet's destination address is the IP address, and wherein the first TEID and the second TEID is user characteristic information of the UE; and

send, based on the first instruction information, the DHCP response to the UE.


Regarding claims 38 and 42, US patent US 10,574,626 B2 hereinafter Zhou in view of US patent application US Tankala et al. (US 2015/0326524 A1), hereinafter Tankala disclose address allocation method executed by forwarder in claims 38 and 42.  
	Zhou does not explicitly claim “a control device implementing a function of the control device” and “a forwarder implementing a function of the forwarding plane”.
	Tankala discloses in page 1, [0010], for example, in Software-defined Networking (SDN) architecture the control plane is implemented in software separate from the network equipment and the data plane is implemented in the network equipment; and page 1, [0016], through OpenFlow, the data and control logic of a network device are separated, and the control logic is moved to an external controller such as OpenFlow controller system.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the feature of Tankala in the current application in order to ensure load balance.

Claims 15, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,873,562 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims in the patent.
Instant Application
Patent (US 10,873,562 B2)
15. A communications system in which a control plane is separated from a forwarding plane, wherein the communications system comprises:
a control device implementing a function of the control plane; and

a forwarder implementing a function of the forwarding plane, wherein the forwarder is configured to:

receive Dynamic Host Configuration Protocol (DHCP) information of a user equipment (UE);


send the DHCP information to the control device;



receive, from the control device, an Internet Protocol (IP) address allocated to the UE and first information, wherein the first information comprises a downlink flow table on which matching is performed using the IP address, and wherein the downlink flow table indicates that the forwarder sends a packet to the UE when a destination address of the packet is the IP address; and







send the IP address to the UE according to the first information,

wherein the control device is configured to:

receive the DHCP information from the forwarder;

allocate the IP address to the UE; and

send the IP address and the first information to the forwarder.
1. A communications system architecture evolution network in which a control plane is separated from a forwarding plane, comprising:

a forwarder, and a control device;

the forwarder is configured to;



receive from an external network element a dynamic host configuration protocol (DHCP) request of user equipment (UE);

send the DHCP request and a first tunnel endpoint identifier (TEID) assigned for the UE to the control device;

receive from the control device a DHCP response including an internet protocol (IP) address allocated to the UE;

receive from the control device first instruction information, wherein the first instruction information comprises a downlink flow table on which matching is performed using the IP address allocated to the UE, wherein the first instruction information instructs the forwarder to send a packet to the UE according to a second TEID assigned for the UE when the packet's destination address is the IP address, and wherein the first TED and the second TEID is user characteristic information of the UE; and

send, based on the first instruction information, the DHCP response to the UE;

the control device is configured to:

receive the DHCP request and the first TEID assigned for the UE from the forwarder;

send the DHCP response, including the IP address allocated to the UE, to the forwarder; and

send the first instruction information to the forwarder.
38. A method applied in a system in which a control plane is separated from a forwarding plane, wherein the method comprises:

receiving, by a forwarder implementing a function of the forwarding plane, Dynamic Host Configuration Protocol (DHCP) information of a user equipment (UE);


sending, by the forwarder, the DHCP information to a control device implementing a function of the control plane;


receiving, by the forwarder, an Internet Protocol (IP) address allocated to the UE and first information, wherein the first information comprises a downlink flow table on which matching is performed using the IP address, and wherein the downlink flow table indicates that the forwarder sends a packet to the UE when a destination address of the packet is the IP address; and








sending, by the forwarder, the IP address to the UE according to the first information.
3. An address allocation method, the method comprising:


receiving, by a forwarder, from an external network element, a dynamic host configuration protocol (DHCP) request of a user equipment (UE);


sending, by the forwarder, the DHCP request and a first tunnel endpoint identifier (TEID) assigned for the UE to a control device of a core system architecture evolution network;

sending, by the control device, a DHCP response, including an internet protocol (IP) address allocated to the UE, to the forwarder;

receiving, by the forwarder, from the control device first instruction information, wherein the first instruction information comprises a downlink flow table on which matching is performed using the IP address allocated to the UE, wherein the first instruction information instructs the forwarder to send a packet to the UE according to a second TEID assigned for the UE when the packet's destination address is the IP address, and wherein the first TEID and the second TEID is user characteristic information of the UE; and

sending, by the forwarder, based on the first instruction information, the DHCP response to the UE.


Regarding claims 15 and 38, US patent US 10,873,562 B2 hereinafter Zhou in view of US patent application US Tankala et al. (US 2015/0326524 A1), hereinafter Tankala disclose address allocation method executed by forwarder in claims 15 and 38.  
	Zhou does not explicitly claim “a control device implementing a function of the control device” and “a forwarder implementing a function of the forwarding plane”.
	Tankala discloses in page 1, [0010], for example, in Software-defined Networking (SDN) architecture the control plane is implemented in software separate from the network equipment and the data plane is implemented in the network equipment; and page 1, [0016], through OpenFlow, the data and control logic of a network device are separated, and the control logic is moved to an external controller such as OpenFlow controller system.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the feature of Tankala in the current application in order to ensure load balance.
	
Allowable Subject Matter
Claims 39-41 and 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tankala et al. (US 2015/0326524 A1).  The ARP request message received by network device is forwarded to an OpenFlow controller; data plane forwarding on a network device is controlled through flow table entries on the network device and flow entries are pushed by an OpenFlow controller that manages the data plane.
Pazhyannur et al. (US 2014/0269535 A1).  The network control plane can be physically decoupled from the data forwarding plane; the OpenFlow switch routes all DHCP packets to the wireless controller.
Nakil et al. (US 2015/0244617 A1).  VN agent receives message from virtual network controller with the overlay route and installs the overlay route to the data plane at the network forwarding table; allocate packets according to destination IP address in the packet header fields;
Korotin (US 2004/0095943 A1).  Use routing table to determine where to send IP packet; the routing table instructs gateway to send received packet to local network.
Zhang (US 2014/0330959 A1).  UE sends an instruction to acquire routing table information to remote router.
Okuno et al. (US 2011/0202658 A1).  Transfers packet as stated in pertinent flow status table.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
05/07/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447